Citation Nr: 1618624	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a headaches and fatigue and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a hypertension and, if so, whether service connection is warranted.

3. Entitlement to service connection for diabetes. 

4. Entitlement to service connection for neuropathy of the right and left upper extremities. 

5. Entitlement to service connection for neuropathy of the right and left lower extremities. 

6. Entitlement to service connection for bilateral retinopathy. 

7. Entitlement to service connection for erectile dysfunction. 

8. Entitlement to special monthly compensation (SMC) based on loss of use of creative organ.

9. Entitlement to an initial evaluation in excess of 10 percent prior to December 28, 2005, and in excess of 30 percent thereafter, for depression and posttraumatic stress disorder (PTSD). 

10. Entitlement to an evaluation in excess of 10 percent for right knee strain. 

11. Entitlement to an evaluation in excess of 10 percent for left knee strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to November 1993 and from March 1997 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Waco, Texas.  This matter is currently under the jurisdiction of the RO in Atlanta, Georgia.  

As to the depression and PTSD claim, the RO granted service connection for that disability in a May 2004 rating decision, with a 10 percent disability rating (effective October 27, 2003).  In August 2004, the Veteran filed a notice of disagreement as to that issue only.  In October 2005, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal in December 2005.

In a May 2007 rating decision, the RO granted a 30 percent disability rating (effective December 28, 2005).  However, inasmuch as the Veteran is presumed to seek the maximum available benefit for a disability and a higher rating is available, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO subsequently continued to issue additional supplemental statement of the cases (SSOCs), with the most recent in September 2013.

As to the right and left knee increased rating claims, the RO denied a compensable rating in a May 2007 rating decision.  The Veteran filed a notice of disagreement in June 2007.  In December 2007, the RO issued a SOC.  In January 2008, the Veteran filed a substantive appeal as to the claim.  

Also in December 2007, the RO granted a 10 percent disability rating for each knee strain (effective August 28, 2006).  However, the Board again notes that the Veteran is deemed to seek the highest rating possible and that matter continues to be on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO has issued multiple additional SSOCs regarding this issue, with the most recent in September 2013.

In an August 2013 rating decision, the RO also granted a separate 10 percent disability rating for instability, for each knee (effective May 21, 2013).  

In regards to the headaches and fatigue claim, the RO denied reopening that matter in a February 2009 rating decision.  In March 2009, the Veteran filed a notice of disagreement.  The RO issued a SOC in April 2010, and the Veteran filed a substantive appeal in May 2010.  The RO subsequently issues SSOCs regarding this issue, with the most recent in September 2013.

As to the remaining claims, in an October 2009 rating decision, the RO denied reopening the claim for service connection for hypertension.  The RO also denied service connection for diabetes mellitus, right and left upper and lower extremity neuropathy, bilateral retinopathy, and erectile dysfunction.  The RO further denied special monthly compensation for loss of use.  In October 2009, the Veteran filed a notice of disagreement.  In April 2010, the RO issued a SOC, which the Veteran appealed in May 2010.  In September 2013, the RO issued a SSOC.

In his December 2005, January 2008, and May 2010 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The RO scheduled a hearing for June 2014.  The Veteran indicated he would attend in May 2014.  In June 2014, the Veteran requested that his BVA hearing be postponed due to a recent representation change.  As will be discussed below, this matter will be remanded to provide the Veteran a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a BVA hearing at a local VA office in his substantive appeals for the above claims.  (December 2005, January 2008, and May 2010 VA Form 9s).  The RO scheduled a hearing for June 2014, which the Veteran indicated he would attend in May 2014.  However, in June 2014 the Veteran requested that his BVA hearing be postponed due to his recently changing his representation.  In March 2016, the Veteran's representative requested that the Veteran be allowed to have a videoconference hearing.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran to appear at the requested Board videoconference hearing at the RO.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




